Mathews, J.
delivered the opinion of the court. This is a case in which the debtor claims the benefit of the act of the territorial legisla*501ture for the relief of insolvent debtors in actual custody, 1808, c. 16, 2 Martin's Digest, 440. To his petition is annexed a schedule of his debts, and a declaration, that he has no property. This declaration, the district court considered as a sufficient badge of fraud, to deny him any relief under the law, and gave judgment accordingly.
Preston for the plaintiff—Eustis for the defendants.
We are of opinion, that the district court erred. in considering the bare circumstance of the want of property in the debtor, sufficient to deprive him of the benefit of our insolvent lanes, when no fraudulent conduct was proven against him. This would be denying the aid of such laws to persons most clearly insolvent; those who have nothing wherewith to pay their debts.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and that the case be remanded, with directions to the district judge, to proceed therein according to law.